            Case 1:20-cr-00006-PB Document 3 Filed 01/22/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                          )
                                                  )
               v.                                 )           No. 1:20-cr- 06-01-PB
                                                  )
CHRISTOPHER CANTWELL                              )


                              MOTION TO SEAL AT LEVEL II:
                            INDICTMENT, ARREST WARRANT,
                         THIS MOTION, & DOCKET TEXT ENTRIES

       The United States of America respectfully moves to seal at Level II the indictment and

arrest warrant in this case, this motion, and the corresponding docket text entries until the

defendant is taken into custody.

       Under Federal Rule of Criminal Procedure 49.1(d) and Local Rule 83.12(a)(1), the Court

has authority to grant this motion.

       The Court should seal these documents because, based on investigative information, it is

unlikely that the defendant is aware that they are the target of a criminal investigation or that

they have been indicted. The premature release of these documents may cause the defendant to

destroy evidence, flee to avoid arrest, and make apprehending them more difficult and dangerous

than it would be otherwise.
           Case 1:20-cr-00006-PB Document 3 Filed 01/22/20 Page 2 of 2



United States v. Christopher Cantwell
Motion To Seal Indictment & Arrest Warrant
Page 2 of 2



       The United States expressly excludes from the scope of this motion the distribution of the

arrest warrant to and among law enforcement agencies, including the posting of the arrest

warrants to law enforcement databases and indices.

                                                     Respectfully submitted,

                                                     SCOTT W. MURRAY
                                                     United States Attorney



       Dated: January 22, 2020                  By: /s/ John S. Davis
                                                   John S. Davis
                                                   Assistant United States Attorney



Motion:       XGranted
              ☐              ☐Denied



Daniel J. Lynch
United States Magistrate Judge
United States District Court
District of New Hampshire
Date:
